DETAILED ACTION
The Request for Continued Examination (RCE) filed 12/27/21 has been entered.  Claims 1, 4-10 and 12-17 are currently pending, with claim 11 being cancelled and claims 15-17 being newly added.  In light of the substantive amendments to claim 1, claims 1, 5-9, 15 and 17 are allowed.  However, no amendments have been made to claim 4, and Applicant has not submitted arguments supporting the traversal, hence claims 4, 10, 12-14 and 16 are rejected and this action is made final despite the filing of an RCE.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 are rejected because claim 13 recites “the distal end” of the enlarged diameter portion.  See claim 13, line 3.  This phrase lacks sufficient antecedent basis.
Claim 16 is rejected because it recites “the distal end portion” but this phrase lacks sufficient antecedent basis.  See claim 16, line 3. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kato in view of Yagi
Claims 4, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2015/194192) (cited by Applicant) (see also corresponding U.S. Patent Pub. 2017/0152907) in view of Yagi et al. (U.S. Patent No. 8,651,831).  Kato is directed to a coiled spring assembly.  See Abstract.  Yagi is directed to a suspension spring and snubber arrangement.  See Abstract. 
Claim 4: Kato discloses a coil spring assembly [Figs. 1-2, 8-11] comprising: a coil spring (3) that is provided with a respective end turn portion (9, 11) at each end of a body portion and a respective seat member (5) attached to the coil spring at each of the end turn portions rotatably around an axis, wherein each of the seat members has a seat portion (17), a receiving surface of which comes into contact with a bearing surface of the end turn portion, a mounting shaft portion (19) protruded from the receiving surface of the seat portion, and an enlarged diameter portion (21) formed at a front end of the mounting shaft portion for guiding press-fitting, the enlarged diameter portion has a straight portion having a side face straightly extending along an axial direction of the coil spring, and a front end portion provided closer to a front end of the enlarged diameter portion relative to the straight portion, a side face of which is formed into a chamfered shape or a tapered shape, and an axial length of the straight portion is 0.5 times or more a short diameter of an element wire of the coil spring.  See Figs. 1-2, 8-11.
Kato discloses all imitations of this claim except the axial length of the straight portion being ½ or more the coil spring wire diameter.  Yagi discloses the use of a seat member (65, 66) with an enlarged 
Claim 10: Kato discloses that the element wire of the coil spring has an oval cross section, a coil outer diameter side of which is configured by a semi-circular sectional shape portion of the element wire.  See para. 0085-86.
Claim 12: Kato discloses that  the coil spring has a transition portion between the body portion and the end turn portion, the end turn portion being formed up to a first turn so as to be reduced in diameter relatively to the body portion, the transition portion gradually enlarged in diameter-from the end turn portion to the body portion, the mounting shaft portion is set to have an axial length defining a clearance or a zero-clearance between the enlarged diameter portion of the seat member and the end turn portion in a free state in which the end turn portion is fitted to the mounting shaft portion and the bearing surface of the end turn portion is in contact with the receiving surface of the seat portion, and the transition portion circumvents the enlarged diameter portion in a state in which the bearing surface of the end turn portion is in contact with the receiving surface of the seat portion.  See para. 0013. 
Claim 16: Kato discloses that the axial length of the straight portion of each of the seat members is greater than the axial length of the distal end portion.  See, e.g., Figs. 9A, 9B.  Although not explicitly discussed, these figures would make it obvious to one skilled in the art to employ this feature, especially since it would be obvious to try since only three possibilities exist here (greater, less than or equal).  Yagi discloses that the axial length of the enlarged diameter portion of each of the seat members is greater than the short diameter of the element wire of the coil spring.  See Fig. 3B. 
Kato in view of Yagi and Check
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Yagi and Check et al. (U.S. Patent Pub. No. 2008/0211156).  Check is directed to a spring damper.  See Abstract. 
Claims 13-14: Kato and Yagi are relied upon as in claim 1 above but the seat member does not have an axially extending bottomed “hole.”  Check discloses a spring seat member (110) with a bottomed hole axially extending from a front end of the enlarged diameter portion.  See Fig. 9.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature because it is, again, merely a design choice.  The inclusion of a hole may have desired design characteristics, like providing a lighter and cheaper member.  Keeping it bottomed may prevent debris from entering or allow a force to be more evenly applied to the member. 

Allowable Subject Matter
Claims 1, 5-9, 15 and 17 are allowed.


Response to Arguments
Applicant's arguments filed 12/27/21 have been considered but are not persuasive.  Applicant’s arguments with regard to claim 4 are entirely unclear because it discusses a limitation (A4) that has not actually been added to claim 4.  In fact, claim 4 does not have any amendments despite Applicant’s Remarks and the claim identifier of “Currently Amended.”  Once again, Applicant has submitted an amendment with missing or incorrect amendments to the claims.  It is strongly suggested that Applicant carefully review responses prior to submission. 
For the foregoing reasons, claims 4, 10, 12-14 and 16 are rejected as detailed above. 


Conclusion
All rejected claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 30, 2021